Title: To Thomas Jefferson from John Barnes, 15 July 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     Geo. Town 15th July 1805.
                  
                  The Presidents favr. of last Evening—Accompanied with ½ dozen bottles, of Commodore Prebles best Marsalla! as well, ½ dozen of the Presidents Old Sherry, was recd this morning—with a gratefull Acceptance.—
                  to be drank only on particular Occasions—and with fervent wishes for a long continuance of the Presidents perfect Health & happiness—
                  By the Presidents, Obliged, most Obedt. & very humble Servt.
                  
                     John Barnes.
                  
               